ORDER

MICHEL, Circuit Judge.
The United States moves to summarily affirm the Court of Federal Claims’ judgment dismissing Bobby Lee Wright’s complaint on the ground that it is barred under the applicable statute of limitations. Wright opposes.
Wright filed a complaint in the Court of Federal Claims alleging a violation of the Freedmen’s Bureau Act of 1865. The Court of Federal Claims dismissed the complaint, noting that the complaint was filed significantly beyond the six-year statute of limitations and that Wright had not demonstrated that the statute of limitations should be tolled. Wright appealed.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). In the present case, it is clear that summary disposition is warranted. The complaint was filed beyond the six-year statute of limitations and the Court of Federal Claims correctly determined that the statute of limitations should not be tolled.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Each side shall bear its own costs.